Citation Nr: 0945202	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  04-38 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability 
claimed as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1984 to 
October 1990 and from January to February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in St. Louis, Missouri, which, in pertinent part, denied 
service connection for a back disability.  

The Board decided several other issues and remanded the back 
claim in March 2008.  It returns now for appellate 
consideration.


FINDING OF FACT

The preponderance of the evidence is against a link via 
causation or aggravation between the appellant's current back 
disability and the appellant's service connected 
disabilities, and against an etiological relationship between 
the appellant's back disability and service.  


CONCLUSION OF LAW

The appellant's back disability was not incurred in or 
aggravated by active service and was not caused or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in November 2004 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The notice letter contained evidence to 
establish service connection on direct and secondary bases.  
The letter did not provide notice of the degree of disability 
or effective date provisions of Dingess.  This notice was 
provided in a March 2006 letter.  Although this letter was 
not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in March 2006, he was 
provided ample opportunity to respond with additional 
argument and evidence and did so and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the appellant most recently in 
September 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Appeals Management Center (AMC) scheduled the appellant 
for VA examinations in May, August and September 2008 and 
August 2009, and the appellant failed to appear at any 
examination.  VA has attempted to schedule the veteran for an 
examination on multiple occasions to afford him an 
opportunity to develop evidence showing that the back 
disability is related to a service connected disability and 
he, regrettably, did not appear.  VA also provided notice of 
adverse consequences, including the denial of his claim, 
should he not report for examination in the March 2008 
remand, and May and August 2008 letters from the AMC.  It is 
the appellant's right to refuse the VA's help to substantiate 
his claim.  The duty to assist, however, is not a one-way 
street.  If a veteran wishes to help in developing his claim, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board will evaluate the claim 
based on the evidence of record.  See 38 C.F.R. § 3.655 
(2009).  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Where, as here, the appellant refuses to 
cooperate with the AMC, the greatest level of compliance 
possible is in scheduling and notifying the appellant of the 
examination.  The record reflects that the AMC did so.  The 
Board concludes that the March 2008 remand instructions were 
substantially complied with.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).



II. Service Connection

The appellant contends that his service connected right knee 
disability has caused or contributed to a back disability.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for disability which is proximately due to, or the result of, 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.  

The appellant is presently service connected for degenerative 
changes of the right knee, status post arthroscopic removal 
of a loose body in 1985.  While the appellant offers argument 
primarily regarding the right knee, the appellant is also 
service-connected for a left knee condition, secondary to the 
right knee degenerative changes.  

The appellant has been diagnosed with degenerative changes of 
the lumbar spinal discs.  A July 2007 note from a Dr. Hoffman 
indicates that the appellant was diagnosed via x-ray study in 
September 2006, after the appellant was seen following a 
motor vehicle accident.

The question in this case is whether the appellant's service-
connected disabilities caused or aggravated the lumbar 
disorder.  

The statement of Dr. Hoffman, received in July 2007, states 
that the appellant's right knee disability "could have 
possibly" caused the back disability.  The appellant states 
that he had been limping since the 1985 surgery on his right 
knee.  

In March 2008, the Board remanded this case to provide the 
appellant with a VA medical examination and opinion as to 
whether or not the back disability was at least as likely as 
not etiologically related to the service connected right knee 
disability.  The Hoffman opinion did raise the possibility of 
a connection.  The Board observed, though, that the Court has 
held that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Thus, a grant on the basis of this opinion was 
not possible.  

The Hoffman opinion was also on the basis of an extremely 
scant history.  The claims file contained not only the 
records from the appellant's 1985 right knee surgery, but a 
variety of private medical records pertaining to the 
appellant's back condition.  

While on remand from the Board, the RO was unsuccessful in 
getting the appellant to appear for a VA examination, as 
discussed above.  The Board notes that the appellant was 
cautioned that the failure to report for an examination 
without cause could result in the denial of his claim in the 
Board's March 2008 remand, and May and August 2008 letters 
from the Appeals Management Center.  See 38 C.F.R. § 3.655 
(2009).  The Board will proceed on the case. 

The appellant instead obtained a July 2008 follow-up opinion 
from Dr. Hoffman.  The opinion states that the appellant 
first sought treatment in August 2006 and was continuing to 
seek treatment for chronic low back pain caused by lumbar 
degenerative disc disease.  The opinion states that the 
condition was caused by a chronic knee condition that has 
caused an altered gait while walking.  The knee was injured 
during military service.

The credibility and weight to be attached to this opinion are 
within the province of the Board as adjudicator.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board 
considers a physician's opinion to be of less weight and 
credibility when the basis of the opinion is shown to be less 
than complete or contradicted by other evidence.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993).  An opinion based 
upon an inaccurate factual premise has no probative value.  
Id.  A medical opinion based solely on a history provided by 
the appellant may not be disregarded without some indication 
of a deficiency in the factual predicate of the opinion.  
Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006).

The claims file reveals a far more complex medical history 
than what appears to have been provided to Dr. Hoffman.  

The appellant was service-connected for a right knee 
disability in 1990.  The appellant had a VA consultation 
examination performed in November 1990.  The appellant's gait 
and station were unremarkable at that time.

The appellant filed a claim for an increased rating leading 
to a September 1993 VA examination.  The appellant complained 
of aching in the right knee on weight bearing.  He had no 
locking, popping, instability or swelling.  There was no 
indication of limping.  

The appellant's December 1993 Form 9 on the increased rating 
claim states that the appellant had some limping as a result 
of the right knee.

The appellant was seen for a July 2003 VA examination.  The 
appellant indicated that he had been putting additional 
stress on his left knee, due to his right knee.  He also 
stated that he was having back pain, which he also attributed 
to his right knee.  He reported that he had not seen a doctor 
for his back pain and no x-rays had been taken.  The 
appellant was noted to walk normally without any limps.  The 
appellant had full lumbar flexion, extension, lateral flexion 
and rotation, with some pain and discomfort in flexion and 
rotation.  The appellant was diagnosed with lumbosacral 
strain.  X-rays of the lumbar spine were interpreted to show 
anatomical alignment of the bones, no fracture or 
dislocation.  Soft tissues were unremarkable and the spinal 
canal was normal.  The impression was a negative examination.  

The appellant has been seen for VA treatment on many 
occasions.  In July 2003, apart from the examination 
occurring that month, the appellant reported bilateral knee 
and back pain.  The appellant reported a history of back 
pain, intermittent over the past two years or more.  He 
reported a past CT scan through another doctor in 1999 and 
prior physical therapy through his work and occasional 
chiropractor visits.  The appellant reported that it bothered 
him at night and that he was unable to lie on his left side 
due to back and hip pain.  The examiner noted a history of 
obesity, but also noted that the appellant's weight topped 
out at 323 earlier in 2003 and that he was down to 290.  The 
appellant pointed out that his knees prevented proper lifting 
technique and stressed his back.  On examination, the 
appellant was not tender over the pelvis, sacroiliac joints, 
or trochanteric areas.  He had no limitations or deformities.  
He had good lateral flexions and anteriorly touched the tops 
of his feet.  The appellant was diagnosed with mechanical 
back strain.  The examiner noted that the July 2003 x-ray had 
been normal.  The treatment note indicates that the appellant 
had no limp at that time.

The appellant reported to VA with worsening back pain in 
September 2003.  The appellant reported mostly right-sided 
pain with numbness and pain sometimes in the anterior right 
thigh.  The appellant reported frequent shooting pain down 
the medial right thigh and leg and all toes on that side.  
The appellant reported the pain was worse at work and 
prolonged standing and at night in bed almost nothing was 
comfortable.  He indicated that the pain was similar to prior 
episodes but worse.  The appellant reported that he was still 
doing exercises he learned in prior physical therapy.  The 
appellant arose from a chair without difficulty or postural 
change.  There was no limp while walking.  Following 
examination, the doctor indicated that the appellant had 
degenerative changes of both knees and bilateral surgeries, 
which he doubted were the cause of the appellant's symptoms.  
The appellant was prescribed prednisone.  

The appellant was seen again in December 2003.  The appellant 
complained of low back pain.  The note indicates that the 
appellant walked without limp or posture abnormality.  The 
appellant's weight was again discussed.  The appellant 
indicated that he had weight gain because he was unable to 
exercise due to pain.  The treating physician listed the 
problem in the assessment and plan portion of the treatment 
note as low back pain, stable.  

The appellant underwent a variety of treatments in 2004 and 
2005.  The appellant was seen by Drs. Weis, Berkin, 
Openlander, Novinger, Graham, Kennedy, largely for complaints 
regarding a November 2003 work accident.  The appellant had 
neck and back complaints, carpal tunnel, and shoulder 
complaints during this treatment.  The appellant did have a 
secondary complaint of low back pain in September 2004, while 
in treatment with Dr. Novinger.  He indicated that he had low 
back and bilateral sacroiliac pain, sharp, without 
radiculopathy.  The appellant indicated that he had had the 
problem for five years, mentioning a work injury and lifting.  
When completing his medical history form, he indicated that 
he had the back pain frequently, and had it since 1999.  

The appellant underwent an x-ray study of his lumbar spine in 
February 2006.  The vertebral body heights and disc space 
heights were maintained.  No lytic or blastic lesions were 
noted.  The appellant had sacralization of the 6th lumbar 
vertebra, a normal variant.  The sacroiliac joints were 
unremarkable.  The posterior elements were unremarkable.  The 
examiner concluded that the lumbar series was negative.  

The July 2007 letter from Dr. Hoffman, discussed above, 
indicates that the appellant was seen in September 2006 
following a motor vehicle accident and that he had 
degeneration of the lumbar discs noted at that time.  

An October 2006 VA examination report discusses the 
appellant's degenerative knee conditions.  The appellant was 
found to have many factors leading to his present complaints.  
The examiner noted that the appellant's significant obesity 
and altered body-mechanics due to the right knee degeneration 
could, at least as likely as not, lead to the left knee 
degeneration.  The appellant's additional isolated injuries 
to the left knee were considered, but could not be separated 
out. 

The appellant underwent a May 2008 VA examination in 
connection with an increased rating claim for his left knee.  
The examiner reviewed the file and noted the November 2003 
evaluation for a work-related back injury.  The examiner 
described the progress of the appellant's bilateral knee 
disorders.  The appellant had a limp favoring both knees on 
examination.  The appellant had become employed as a medical 
secretary at the VA hospital where the examination occurred.  

The medical history shows that the opinion offered by Dr. 
Hoffman is questionable at best.  The appellant began 
complaining of limping in 1993, but this was not shown on 
examination until 2006.  The frequency of his limping and 
degree of altered body mechanics prior to 2006 raises the 
possibility that the limping was occasional, not constant as 
the appellant had described.  The appellant also had two 
intercurrent back injuries, one in 1999 and another in 2003, 
which lead to persistent back complaints.  He reported in 
2004 that his back complaints dated to 1999, which indicates 
that the back problems may have been caused by the 
intercurrent injury.  The appellant also has a long standing 
weight problem and obesity has been implicated in the 
progress of the appellant's knee disabilities.  The appellant 
had perfected the instant appeal before the diagnosis of 
degenerative discs of the lumbar spine was offered by Dr. 
Hoffman.  

The Board has considered the appellant's statements that his 
back disability is the result of his knee disabilities.  The 
Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that 
the appellant's lay statements in the present case are 
outweighed by the evidence of intercurrent injuries, reports 
of pain dating to a period consistent with one of those 
injuries, a lack of physical findings until late in the 
appeal and persistent and longstanding obesity which has 
already been found contributory to the knee disabilities.  

The presence of the intercurrent injuries, complaints which 
are consistent with these injuries and lack of significant 
gait alteration on examination until 2006 weigh heavily 
against this claim.  In light of the significant information 
that does not appear in Dr. Hoffman's report, the Board must 
discount the probative value of his opinion.  See Reonal.  
The Board finds that the preponderance of the evidence is 
against a finding that the appellant's service connected knee 
disabilities caused the back disability.  Thus, service 
connection is not warranted on a secondary causation theory.  
See 38 C.F.R. § 3.310, supra.

Under 38 C.F.R. § 3.310, service connection may also be 
granted for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See also Allen v. Brown, 7 
Vet. App. 439, 448 (1995). The Board notes that there has 
been an amendment to the provisions of 38 C.F.R. § 3.310. See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310 (2008)). The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's 1995 ruling in Allen, it was made clear 
in the comments to the regulation that the 2006 changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the revision 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the revision, which version favors the 
claimant. See 38 C.F.R. § 3.310 (2006).  Applying the old 
version of 38 C.F.R. § 3.310, there is no evidence on file 
which establishes that the appellant's back disability was 
aggravated by his service connected knee disabilities.  
Notably, the appellant himself argues causation, not 
aggravation.  Service connection for secondary aggravation 
must be denied.  See id.  

The Board has also considered whether direct service 
connection is warranted.  In order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The appellant's service treatment 
records do not show and he does not argue that his back 
disability was incurred in or aggravated during his active 
service.  The first complaints of back pain appear in 2003; a 
September 2004 medical record contains a history of back 
complaints since 1999.  The Board cannot, on this record, 
find that the appellant's back symptoms have been continuous 
since service or are directly related to service in any way.  
Service connection on a direct basis must be denied.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a back disability 
claimed as secondary to a service-connected right knee 
disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


